Fourth Court of Appeals
                                San Antonio, Texas
                                      January 14, 2019

                                    No. 04-18-00486-CR

                                     Robert ROMERO,
                                         Appellant

                                             v.

                                     STATE of Texas,
                                        Appellee

                 From the County Court at Law No. 6, Bexar County, Texas
                                 Trial Court No. 562296
                     Honorable Wayne A. Christian, Judge Presiding


                                      ORDER
      The State’s motion for extension of time to file its brief is GRANTED.




                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court